DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 07/06/2021 has been entered. Claims 14, 30 and 32 have been amended, Claim 24 has been canceled and Claims 35-38 have been newly added. Thus Claims 14, 22-23 and 25-38 are currently pending and are under examination.

Withdrawn Objections and Rejections
	The improper Markush language of Claims 30 and 32 have been obviated and thus the objection of the claims has been withdrawn.
	Claim 14 has been amended to now recite manganese in the catalyst. Neither Duvenhage nor Li teaches the catalyst as instantly amended. Hence the 102(a)(1) as being anticipated by the aforementioned references and the 103 rejections in view of the aforementioned references have been withdrawn. Furthermore, the nonstatutory rejections over claims of U.S. Patent No. 10,675,610, 10,682,627 and 10,688,471, all in view of Duvenhage, have been withdrawn.
	Copending application numbers 15/533,402 and 15/744,783 have been abandoned and thus the nonstatutory double patenting rejections over claims of the application numbers have been withdrawn.
Maintained and Newly Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 22-23 and 25-34 stand rejected in a modified form and Claims 35-38 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the claims recite that the catalyst comprises manganese (Claim 14) or one or more promoters (Claims 30-31), however the claims fail to recite essential method steps of adding manganese or one or more promoters for the final catalyst to comprise manganese or one or more promoters.
Claim 31 recites the limitation "the promoter" in in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-23 and 25-38 are also rendered indefinite for depending on Claim 14.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 14, 22, 25-32 and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent number US5,981,608 (US’608, cited in Office Action 04/06/2021 and IDS 07/06/2021).
	Regarding Claims 14, 22, 25-28, 32, 35 and 38, US’608 teaches a process for making a Fischer-Tropsch catalyst comprising titania support, cobalt and manganese, the step comprising reducing a catalyst composition comprising titania and cobalt in oxidized state with hydrogen as a reducing agent and at a temperature of from 100 to 450° C (col. 3, lines 19-24; col. 4, lines 18-21; col. 5, lines 18-33;). US’608 further exemplifies a reduction temperature of 260° C (Example IV). The claimed reduction temperature of from 200 to 250° C lies inside that of the non-exemplified embodiment of US’608 (100 to 450° C) or is merely close the exemplified temperature of US’608 (260° C). MPEP § 2144.05 indicates that a prima facie case of obviousness exists for claimed ranges that lie inside or are merely close:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 

	US’608 is silent that the resulting Fischer-Tropsch catalyst comprises 30% to 95%, 40% to 80%, 70% to 80%, 5% to 30%, and 70-95% metallic cobalt by weight of cobalt. However because US’608 teaches the process of obtaining the catalyst as claimed wherein the claimed reduction temperature either lies or merely close to that of US’608, there is a prima facie case of either anticipation or obviousness for the process of US’608 to necessarily obtain the aforementioned weight percent of metallic cobalt by weight of cobalt. See MPEP § 2112.01:
are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding Claims 29 and 36-37, US’608 teaches that the atomic ratio of cobalt:manganese is at least 12:1 (col. 3, lines 25-26) and hence the weight ratio of cobalt:manganese is at least 707.196:54.938 ([12x58.933CoMol.wt.]:[1x54.938MnMol.wt.]) or 12.9:1. US’608 further teaches that the catalyst comprises 1-100 parts by weight of cobalt per 100 parts of the carrier (col.4, lines 22-24). Since the weight ratio of cobalt:managenese is at least about 12.9:1, for example in 100 parts by weight of Co per 100 parts by weight of carrier, there is at most about 7.75 parts by weight of Mn ([100Cox1Mn]/12.9Co) per 100 parts of the carrier; and in 1 parts by weight of Co per 100 parts by weight of carrier, there is at most about 0.0775 parts by weight of Mn ([1Cox1Mn]/12.9Co) per 100 parts of the carrier. Hence the weight percent of cobalt ranges between about 0.99 wt% and 48.13 wt% based on the total weight of the catalyst, calculated by (1Co/[1Co+0.0775Mn+100carrier] x 100) and (100Co/[100Co+7.75Mn+100carrier] x 100), respectively. Furthermore, the weight percent of manganese ranges between about 0.077 wt% and 3.7 wt% based on the total weight of the catalyst, calculated by (0.0775Mn/[1Co+0.0775Mn+100carrier] x 100) and (7.75Mn/[100Co+7.75Mn+100carrier] x 100), respectively.
Regarding Claim 30, US’608 teaches that the catalyst further comprises promoters as follows (col. 4, lines 28-37):

    PNG
    media_image2.png
    331
    720
    media_image2.png
    Greyscale

	Regarding Claim 31, US’608 teaches that the above promoter is present in the catalyst at an amount of between 0.1 and 150 parts by weight, per 100 parts by weight of the carrier (col. 4, lines 37-40). In the aforementioned ranges, if the catalyst comprises 100 parts by weight of Co per 100 parts by weight of carrier, 7.75 parts by weight of Mn per 100 parts by weight of the carrier (see calculation set forth above) and 0.1 parts by weight of the promoter per 100 parts of the carrier, the catalyst would comprise the promoter at an amount of about 0.048 weight percent based on the total weight of the catalyst (0.1promoter/[100Co+7.75Mn+0.1promoter+100carrier] x 100). if the catalyst comprises 100 parts by weight of Co per 100 parts by weight of carrier, 7.75 parts by weight of Mn per 100 parts by weight of the carrier (see calculation set forth above) and 150 parts by weight of the promoter per 100 parts of the carrier, the catalyst would comprise the promoter at an amount of about 41.9 weight percent based on the total weight of the catalyst (150promoter/[100Co+7.75Mn+150promoter+100carrier] x 100).
	Regarding Claim 34, US’608 teaches a process of further contacting the catalyst with a mixture of hydrogen and carbon monoxide to conduct Fischer-Tropsch process (col. 5, lines 52-55 and Example IV).

, after reduction, the Fischer-Tropsch catalyst comprises 30% to 95% metallic cobalt by weight of cobalt in view of the teachings of US’608.

Claim 23 is newly rejected under 35 U.S.C. 103 as being unpatentable over Patent number US5,981,608 (US’608, cited in Office Action 04/06/2021 and IDS 07/06/2021) as applied to Claims 14, 22-23, 25-32 and 34-38 above, and further in view of Patent number US6,486,220B1 (US’220 hereinafter, cited in IDS 11/04/2020).
The teachings of US’608 have been set forth above.
Regarding Claim 23, US’608 fails to teach or suggest pre-treating the catalyst solution with carbon monoxide gas-containing stream. However, US’220 teaches that the method comprises reduction of catalyst composition that comprises reducible compounds of cobalt and promoter such as manganese with either hydrogen or a mixture of hydrogen and carbon monoxide wherein the amount of hydrogen ranges from about 1% to about 100%  at a temperature in the range of from about 75° C. to about 500° C to obtain a catalyst wherein at least a portion catalytic metal component is reduced to its metallic state (col. 6, lines 60-67 and col. 7, ll. 5-9). US’220 teaches that 
Thus, it would have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to reduce a catalyst composition with carbon monoxide containing reducing agent because US’220 teaches reduction of catalyst composition with a gas mixture comprising hydrogen and carbon monoxide. Thus, a simple substitution of the reducing agent of US’608 with that of US’220, a skilled artisan would have a reasonable expectation of success in pre-treating the catalyst composition of US’608.

Claim 33 is newly rejected under 35 U.S.C. 103 as being unpatentable over Patent number US5,981,608 (US’608, cited in Office Action 04/06/2021 and IDS 07/06/2021) as applied to Claims 14, 22-23, 25-32 and 34-38 above, and further in view of Morales (Morales, F. et al. “X-ray Absorption Spectroscopy of Mn/Co/TiO2 Fischer−Tropsch Catalysts:  Relationships between Preparation Method, Molecular Structure, and Catalyst Performance” J. Phys. Chem. B 2006, 110, 17, 8626–8639).
The teachings of US’608 have been set forth above.
Regarding Claim 33, US’608 fails to teach a process of (a) monitoring the consumed reducing gas and (b) calculating the degree of catalyst reduction. However Morales teaches a method of reducing a catalyst comprising cobalt, manganese and titania support wherein the reduction is monitored via temperature programmed reduction (TPR). Similarly, the instant specification describes that the degree of reduction may be measured using temperature programmed reduction (TPR) (page 4) and that TPR data allows the calculation of the relative amount of hydrogen consumed during pre-reduction (page 5). As such, the TPR of Morales necessarily monitors the consumed reducing gas and calculates the degree of catalyst reduction. Hence, a skilled artisan would have been motivated to use the TPR of Morales in the catalyst reduction step of US’608 with a reasonable expectation of success in monitoring the consumed reducing gas and calculating the degree of catalyst reduction.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce a Fischer-Tropsch catalyst comprising: i. a titanium dioxide support, and ii. cobalt, and iii. manganese, comprising the step of: reducing a catalyst composition comprising: a) titanium dioxide support, and b) oxidic cobalt or a cobalt compound decomposable thereto, with a reducing agent at a temperature of from 200° C to 250° C to produce the Fischer-Tropsch catalyst, wherein, after reduction, the Fischer-Tropsch catalyst comprises 30% to 95% metallic cobalt by weight of cobalt and wherein the process further comprises a process of (a) monitoring the consumed reducing gas and (b) calculating the degree of catalyst reduction in view of the teachings of US’608 and Morales.

Conclusion
	Claims 14, 22-23 and 25-38 are rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622